United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF THE NAVY, NAVY
PUBLIC WORKS CENTER, San Diego, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas Martin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-982
Issued: September 18, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 19, 2008 appellant filed a timely appeal from May 14 and November 19,
2007 decisions of the Office of Workers’ Compensation Programs, denying his claim for a right
upper extremity condition and depression. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant sustained a right upper extremity injury and depression
causally related to his modified work performed between May 21, 2002 and September 5, 2003.
FACTUAL HISTORY
On May 26, 2006 appellant, then a 53-year-old medical equipment repairer at a naval
hospital, filed an occupational disease claim alleging that he sustained a new injury to his right
upper extremity and developed depression due to pain after returning to modified work on

May 21, 2002.1 He alleged that his modified work beginning May 21, 2002 required frequent
lifting over 20 pounds, some lifting of objects over 40 pounds, repetitive grasping and twisting
movements with his right hand and standing, stooping, bending and working in cramped and
awkward positions for prolonged periods.2 Appellant was removed from his federal job effective
July 30, 2004 because of his medical limitations.
On June 14, 2006 the Office requested additional factual and medical evidence
establishing that appellant’s employment activities since May 21, 2002 caused a right upper
extremity injury and consequential depression.
Following his return to modified duty, appellant was treated by Dr. Michael Moon, a
Board-certified physiatrist, who diagnosed right upper extremity overuse syndrome and right
carpal tunnel syndrome. In a June 13, 2002 report, Dr. Moon stated that appellant had been
performing his modified duties without any significant difficulties. He stated that his right upper
extremity pain was “well controlled with the work restrictions.” Dr. Moon slightly modified
appellant’s restrictions to include no frequent lifting over 10 pounds and only occasional lifting
over 20 pounds. On July 15, 2002 he stated that appellant was continuing his modified work and
the employing establishment was respecting his physical restrictions. Appellant was able to
tolerate his duties at work but experienced a significant amount of right upper extremity pain at
home. On August 19 and September 18, 2002 Dr. Moon did not describe any significant change
in appellant’s right upper extremity findings on physical examination. Appellant was able to
tolerate his work restrictions without significant difficulty. Dr. Moon noted that appellant was
experiencing pain in his right hand and wrist as well as intermittent numbness and tingling in the
right hand. He did not mention any causal relationship to appellant’s work activities. In a report
dated October 30, 2002, Dr. Moon stated that appellant’s right upper extremity condition was
permanent and stationary. Recent electrodiagnostic testing confirmed right carpal tunnel
syndrome. Appellant’s symptoms had significantly lessened with the modified duties provided
to him and he was not considering right wrist surgery at that time. Dr. Moon indicated that
appellant’s condition was causally related to his April 1, 2001 employment injury.
In a March 8, 2005 report, Dr. Moon stated that he last examined appellant on
October 30, 2002. He stated:
“[Appellant] reports that he was terminated from his position … [because] the
[employing establishment] [was] unable to accommodate his permanent work
restrictions. [He] admits that he is having great difficulty performing his required
work duties due to the chronic pain in the left upper extremity.... [Appellant]
continues to experience persistent aching, numbness and tingling in the right wrist
and hands, which have improved since discontinuing his work. He reports that he
does not use any analgesic medications for pain.”
1

Appellant has a separate claim accepted for overuse syndrome of the right upper extremity sustained on
April 1, 2001. He was off work April 15 to May 20, 2002 and returned to work with restrictions on May 21, 2002.
Appellant underwent an amputation of his left forearm and hand following a motorcycle accident in 1978.
2

Appellant’s attending physician released him to work as of May 21, 2002 with restrictions, including no
pushing, pulling, gripping or grasping with the right upper extremity and no lifting over 20 pounds. He noted that
appellant had been experiencing anxiety and depression regarding his ability to return to work.

2

In an April 25, 2005 report, Dr. Moon opined that appellant was totally disabled for
work. He stated:
“[Appellant] has permanent disability due to a left brachial plexus injury and left
below-the-elbow amputation which occurred in a motorcycle accident in 1978.
He suffers from chronic pain in the left upper extremity as a result of this injury.
During the course of [appellant’s] employment … he developed a cumulative
trauma injury of the right hand and was diagnosed with severe carpal tunnel
syndrome. The date of this industrial injury was April 1, 2001. [Appellant]
attempted to continue his usual and customary duties despite his injuries, but, due
to progressive worsening of his pain and symptoms, he has been unable to
perform the duties required of him and he was therefore terminated on
July 26, 2004. Due to [his] chronic pain, he has developed a reactive depression
and has required treatment with antidepressants as well as continued psychiatric
support.”
In an undated letter received by the Office on July 31, 2006, the employing establishment
stated that appellant had been provided with modified work within his medical restrictions
following his April 1, 2001 accepted right upper extremity overuse syndrome. During the course
of his return to duty evaluation, he indicated that he became aware of pain problems after an
April 12, 2002 encounter with his supervisor who informed him that he was scheduled to be
transferred to a different facility. The notice of the job transfer was stressful for appellant.
Attendance and leave information showed that he last worked on September 5, 2003.
By decision dated October 12, 2006, the Office denied appellant’s claim on the grounds
that he failed to establish that he sustained a right upper extremity condition and depression
causally related to his modified work activities between May 21, 2002 and September 5, 2003.
Appellant requested an oral hearing that was held on March 21, 2007. By decision dated
May 14, 2007, an Office hearing representative affirmed the October 12, 2006 decision.
Appellant requested reconsideration and submitted additional evidence. In an April 7,
2007 report, Dr. John B. Dorsey, a Board-certified orthopedic surgeon, described the history of
appellant’s upper extremity conditions. He stated that appellant developed a repetitive use
syndrome involving the right upper extremity as a result of his work activities for 20 years.
When appellant first returned to modified duty on May 21, 2002, the employing establishment
accommodated his work restrictions. However, he was subsequently required to perform more
repetitive work that resulted in increased pain and total disability. In a June 1, 2007 report,
Dr. Harry C. Henderson, III, a psychiatrist, stated that he had treated appellant since
November 2002 for recurrent major depression. He opined that the depression was causally
related to appellant’s pain due to his employment activities. By decision dated November 19,
2007, the Office denied modification of the May 14, 2007 decision.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the

3

presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized medical
evidence.3 Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.4
An award of compensation may not be based on surmise, conjecture, speculation or upon
appellant’s own belief that there is a causal relationship between his claimed injury and his
employment.5 To establish a causal relationship, appellant must submit a physician’s report in
which the physician reviews the employment factors identified by appellant as causing his
condition and, taking these factors into consideration, as well as findings upon physical
examination of appellant and his medical history, state whether the employment factors caused
or aggravated appellant’s diagnosed conditions and present medical rationale in support of his or
her opinion.6
ANALYSIS
Appellant alleged that he sustained an injury to his right upper extremity and developed
depression after returning to modified work on May 21, 2002. He alleged that his modified work
required frequent lifting over 20 pounds, some lifting of objects over 40 pounds, repetitive
grasping and twisting movements with his right hand and standing, stooping, bending and
working in cramped and awkward positions for prolonged periods.
The employing
establishment stated that appellant had been provided with modified work within his medical
restrictions following his April 1, 2001 accepted right upper extremity overuse syndrome. There
is no evidence of record corroborating appellant’s allegations that his work restrictions beginning
May 21, 2002 were not honored by the employing establishment. Therefore, the factual
background of his claimed conditions is not established as accurate.
Following his return to modified duty, appellant continued to be treated by Dr. Moon
who diagnosed right upper extremity overuse syndrome and right carpal tunnel syndrome. In
reports dated June 13 to October, 2002 report, Dr. Moon noted that appellant was experiencing
3

Michael S. Mina, 57 ECAB 379 (2006).

4

Gary J. Watling, 52 ECAB 278 (2001); Gloria J. McPherson, 51 ECAB 441 (2000).

5

Donald W. Long, 41 ECAB 142 (1989).

6

Id.

4

pain in his right hand and wrist as well as intermittent numbness and tingling in the right hand.
However, there is no objective evidence of a worsening of his April 1, 2001 accepted right upper
extremity overuse syndrome. Contrary to the allegations in his claim form and attached
statement, appellant advised Dr. Moon that the employing establishment was honoring his work
restrictions. Dr. Moon did not indicate that there was any violation of appellant’s work
restrictions by the employing establishment that caused his conditions. He stated that appellant
had been performing his modified duties without any significant difficulties. In fact, Dr. Moon
noted that appellant’s symptoms had significantly lessened with the modified duties provided to
him by the employing establishment. He did not describe any significant change in appellant’s
right upper extremity findings on physical examination. Dr. Moon opined that appellant’s right
upper extremity overuse syndrome and right carpal tunnel syndrome were causally related to his
April 1, 2001 employment injury. However, he did not provide any medical rationale explaining
how appellant’s accepted right upper extremity condition was aggravated by his modified work
between May 21, 2002 and September 5, 2003 or how he sustained a new right upper extremity
condition caused by his duties between May 21, 2002 and September 5, 2003. For these reasons,
the 2002 reports of Dr. Moon are not sufficient to establish that appellant sustained an
aggravation of his accepted right upper extremity overuse syndrome or a new right upper
extremity injury causally related to his modified work between May 21, 2002 and
September 5, 2003.
In a March 8, 2005 report, two and one-half years after he last saw appellant, Dr. Moon
stated that appellant was having great difficulty performing his work duties due to chronic pain
in his left upper extremity. However, the Office has not accepted a left upper extremity
condition as work related. Appellant also experienced persistent aching, numbness and tingling
in his right wrist and hands, but with improvement since discontinuing his work. However,
Dr. Moon did not provide any rationalized opinion explaining how appellant’s right upper
extremity symptoms in 2005 were causally related to his work activities between May 21, 2002
and September 5, 2003. In an April 25, 2005 report, he opined that appellant had permanent
total disability and chronic pain due to a left brachial plexus injury and left below-the-elbow
amputation which occurred in a motorcycle accident in 1978. As noted the Office has not
accepted any left upper extremity condition as work related. Dr. Moon indicated that appellant
developed a cumulative trauma injury of the right hand and was diagnosed with severe carpal
tunnel syndrome. Carpal tunnel syndrome is a condition that has not been accepted by the Office
and Dr. Moon did not explain how this condition was caused or aggravated by appellant’s work
activities between May 21, 2002 and September 5, 2003. Dr. Moon indicated that appellant
attempted to continue to perform his job but, due to progressive worsening of his pain and
symptoms, he has been unable to perform the duties required of him. This statement contradicts
Dr. Moon’s 2002 reports, in which he stated that appellant had been performing his modified
duties without any significant difficulties and, in fact, his symptoms had significantly lessened
with the modified duties provided to him by the employing establishment. Dr. Moon did not
explain this discrepancy between his 2002 reports and his 2005 reports. He opined that appellant
developed a reactive depression due to chronic pain. However, the medical evidence does not
establish that his chronic pain was work related. Therefore, appellant’s depression is not a
consequential injury of an accepted medical condition. Dr. Moon’s 2005 reports fail to establish
that appellant sustained an aggravation of his April 1, 2001 accepted right upper extremity injury
or a new right upper extremity or depression, causally related to his work activities between
May 21, 2002 and September 5, 2003.
5

In an April 7, 2007 report, Dr. Dorsey stated that appellant developed a repetitive use
syndrome involving the right upper extremity as a result of his work activities for 20 years.
However, appellant claimed that his condition in 2002 was caused only by his work activities
between May 21, 2002 and September 5, 2003. Dr. Dorsey indicated that at some point the
employing establishment stopped honoring his work restrictions. However, this allegation has
not been established as factual and has even been contradicted in appellant’s statements to
Dr. Moon in 2002. In a June 1, 2007 report, Dr. Henderson stated that he had treated appellant
since November 2002 for recurrent major depression causally related to pain due to his
employment activities. However, he did not provide medical rationale explaining how
appellant’s pain and depression was caused by specific work activities between May 21, 2002
and September 5, 2003. Dr. Henderson did not explain why appellant’s continuing depression
was causally related to work activities performed between May 21, 2002 and September 5, 2002
in light of the fact that he had not worked at the employing establishment for almost four years.
For these reasons, the reports of Dr. Dorsey and Dr. Henderson do not establish that appellant
sustained a right upper extremity condition or depression causally related to his work activities
between May 21, 2002 and September 5, 2003.
The medical evidence fails to establish that appellant sustained a new right upper
extremity condition or an aggravation of his accepted right upper extremity overuse syndrome as
a result of his work activities between May 21, 2002 and September 5, 2003. Accordingly, the
Office properly denied his claim.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof in establishing that he
sustained a right upper extremity injury and depression causally related to his modified work
performed between May 21, 2002 and September 5, 2003.

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 19 and May 14, 2007 are affirmed.
Issued: September 18, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

